Fourth Court of Appeals
                             San Antonio, Texas
                                   May 29, 2019

                                No. 04-19-00298-CR

                               The STATE of Texas,
                                    Appellant

                                         v.

                              Isabella RODRIGUEZ,
                                      Appellee

              From the County Court at Law No. 15, Bexar County, Texas
                               Trial Court No. 571187
                       Honorable Melissa Vera, Judge Presiding


                                  ORDER
    The Appellant’s Motion to Withdraw Motion to Abate and Remand is hereby
GRANTED.

     It is so ORDERED on May 29, 2019.

                                                     PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court